internal_revenue_service number release date index number --------------------- ----------------------------- ------------------------- ---------------------------------------------- ----------------------------------------- department of the treasury washington dc person to contact ---------------------------------------------- telephone number --------------------- refer reply to cc intl plr-120693-06 date date taxpayer entity entity entity year year year aa bb cc dd ee ff gg ------------------------- ----------------------- ----------------------------- ----------------------- ------------------------ ----------------------- ---------------------------------- ------- ------- ------- ----------------- ----------------- ----------------- ----------------- --------------- ----------------- --------------- plr-120693-06 firm country a dear ----------------- -------------------------- --------------------- this is in response to a letter dated date requesting an extension of time under sec_301_9100-3 to file elections under sec_1_1503-2 or sec_1_1503-2t g i as applicable and annual certifications under sec_1_1503-2 or sec_1_1503-2t g vi b as applicable for year sec_1 through with respect to dual consolidated losses attributable to the taxpayer’s interests in entitie sec_1 through additional information for this request was received in a letter dated date the information submitted for consideration is substantially as set forth below taxpayer states that its own tax department was responsible for preparing the returns for year year and year and that its tax department employed qualified_tax professionals on whom taxpayer relied in year taxpayer’s tax department staff did not have any previous experience with the dual_consolidated_loss rules and filed a dual_consolidated_loss statement that did not meet the requirements of sec_1 2t g i for year taxpayer’s former vice president of tax thought that an election agreement had been filed with the timely filed return however upon a later review of the return by his successor it was discovered that no election agreement had been submitted for year taxpayer filed a dual_consolidated_loss statement modeled after the statement that it filed for year and thus it contained the same deficiencies taxpayer states that under these circumstances its failure_to_file the elections described below was inadvertent and unintentional the taxpayer also represents that it submitted its request under sec_301_9100-3 for relief to file the elections prior to discovery by the internal_revenue_service the interest in entity is a hybrid_entity_separate_unit as described in sec_1_1503-2 entity has activities in country a that constitute a foreign_branch entity branch within the meaning of sec_1_367_a_-6t entity branch is a separate_unit described in sec_1_1503-2 dual consolidated losses of amount aa for year amount bb for year and amount cc for year are attributable to taxpayer’s interest in entity branch no dual consolidated losses are attributable to the interest in entity taxpayer failed to file proper elections under sec_1_1503-2 or sec_1_1503-2t g i as applicable for the losses attributable to its interest in entity branch the interest in entity is a hybrid_entity_separate_unit as described in sec_1_1503-2 entity has activities in country a that constitute a foreign_branch entity branch within the meaning of sec_1_367_a_-6t entity branch is a separate_unit described in sec_1_1503-2 dual consolidated losses plr-120693-06 of amount dd for year amount ee for year and amount ff for year are attributable to taxpayer’s interest in entity branch no dual consolidated losses are attributable to the interest in entity taxpayer failed to file proper elections pursuant to sec_1_1503-2t g i sec_1_1503-2 for the losses attributable to its interest entity branch the interest in entity is a hybrid_entity_separate_unit as described in sec_1_1503-2 entity has activities in country a that constitute a foreign_branch entity branch within the meaning of sec_1_367_a_-6t entity branch is a separate_unit described in sec_1_1503-2 dual consolidated losses of amount gg for year attributable to the entity branch no dual consolidated losses are attributable to the interest in entity taxpayer failed to file proper elections under sec_1_1503-2t g i for the losses attributable to its interest in entity branch taxpayer represents that the income_tax laws of country a do not deny the use of losses expenses or deductions of entity branch entity branch or entity branch to offset the income of another person because the dual_resident_corporation or separate_unit is also subject_to income_taxation by another country on its worldwide income or on a residence basis sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the filings described in sec_1_1503-2 or sec_1_1503-2t g as applicable are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 plr-120693-06 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the elections for the losses described in this letter attributable to taxpayer’s interest in entity branch entity branch and entity branch for year sec_1 through taxpayer is not required to file annual certifications with respect to the losses attributable to entity branch entity branch or entity branch under the facts described herein because entity branch entity branch and entity branch are separate units described in sec_1_1503-2 and therefore an extension of time is not necessary in this regard sec_1_1503-2 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the election agreements sec_301_9100-1 for example a taxpayer that is subject_to mirror legislation enacted by a foreign_country may be ineligible to file election agreements pursuant to sec_1_1503-2 the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process a copy of this ruling letter should be associated with the election agreements that are the subject of this ruling this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer’s authorized representatives enclosure copy for purposes ______________ thomas d beem senior technical reviewer branch office of associate chief_counsel international sincerely
